internal_revenue_service number release date -------------------------------------------- -------------------- ------------------------------------ --------------------------------- ------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-137583-10 date december legend x --------------------------------------------- ------------------------------------ y -------------------------------------------------- z ------------------------------------ country ----------- state ------------- date ------------------ dear -------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling under sec_851 and sec_7704 of the internal_revenue_code facts the information submitted states that x is a limited_liability_company formed under the laws of state y is the managing member and tax_matters_partner of x on date x offered its common interests to the public in an initial_public_offering on z an established_securities_market x represents that it has not elected and will not elect to be treated as an association_taxable_as_a_corporation for federal_income_tax purposes plr-137583-10 instead x represents that it intends to be taxed as a partnership rather than as a publicly_traded_partnership ptp as defined in sec_7704 that would be treated as a corporation for federal tax purposes by relying on the qualifying_income exception in sec_7704 x engages in the storage and marketing of natural_gas through its operating subsidiaries x has represented that certain of these operating subsidiaries are organized as corporations under the laws of country and are treated as controlled_foreign_corporations cfcs under sec_957 hereinafter referred to as the x cfcs x also represents that it is a united_states_shareholder within the meaning of sec_951 with respect to each of the x cfcs according to the information submitted the x cfcs purchase natural_gas from certain other of x’s operating subsidiaries under terms consistent with those entered into at arm’s length between unrelated parties the x cfcs then re-sell the natural_gas to unrelated third parties the information submitted further provides that in some instances the income the x cfcs generate from these third party sales is expected to constitute income from transactions in commodities within the meaning of sec_954 thus the excess of gains over losses from the commodities transactions will constitute foreign_personal_holding_company_income which is a type of subpart_f_income under sec_952 also in some instances the x cfcs are expected to earn interest_income that is foreign_personal_holding_company_income under sec_954 and thus subpart_f_income consequently x represents that it may be required to include an amount in income under sec_951 that is attributable to the subpart_f_income earned by the x cfcs law and analysis sec_7704 provides that except as provided in sec_7704 a ptp will be treated as a corporation sec_7704 defines a ptp as a partnership if interests in the partnership are traded on an established_securities_market or interests in the partnership are readily_tradable on a secondary market or the substantial equivalent thereof under sec_7704 if percent or more of the gross_income of the ptp for a taxable_year consists of qualifying_income sec_7704 does not apply to the ptp for the taxable_year sec_7704 provides that qualifying_income includes any income that would qualify under sec_851 or sec_856 sec_851 defines qualifying_income for a regulated_investment_company ric in relevant part as dividends interest payments_with_respect_to_securities_loans as defined in sec_512 and gains from the sale_or_other_disposition of stock_or_securities as defined in sec_2 of the investment_company act of as amended or foreign_currencies or other income including but not limited to gains from plr-137583-10 options futures or forward contracts derived with respect to the ric’s business of investing in such stock securities or currencies sec_851 further provides that for purposes of sec_851 there shall be treated as dividends amounts included in gross_income under sec_951 for the taxable_year to the extent that under sec_959 there is a distribution out of the earnings_and_profits of the taxable_year that are attributable to the amounts so included sec_957 defines a cfc as any foreign_corporation in which more than percent of the total combined voting power of all classes of stock entitled to vote or the total value of the stock is owned by united_states_shareholders on any day during the corporation’s taxable_year a united_states_shareholder is defined in sec_951 as a united_states_person who owns percent or more of the total combined voting power of all classes of voting_stock of a foreign_corporation x will own the requisite percent of the voting power and value described in and above sec_951 provides that if a foreign_corporation is a cfc for an uninterrupted period of days or more during any taxable_year every person who is a united_states_shareholder of the corporation and who owns stock in the corporation on the last day in the taxable_year in which the corporation is a cfc shall include in gross_income an amount which includes the united_states shareholder’s pro_rata share of the cfc’s subpart_f_income for the taxable_year sec_952 defines subpart_f_income to include foreign_base_company_income determined under sec_954 under sec_954 foreign_base_company_income includes foreign_personal_holding_company_income determined under sec_954 sec_954 defines foreign_personal_holding_company_income to include dividends interest royalties rents and annuities gains in excess of losses from transactions including futures forward and similar transactions in any commodities and net_income from notional_principal_contracts not entered into for purposes of hedging any other prescribed income item the x cfcs’ investments in natural_gas is expected to produce income from transactions in commodities that will generate foreign_personal_holding_company_income under sec_954 which is a type of subpart_f_income additionally in some instances the x cfcs are expected to earn interest_income that is foreign_personal_holding_company_income under sec_954 x would therefore include in income under sec_951 its respective pro_rata share of the x cfcs’ subpart_f_income for the taxable_year conclusion based solely on the information submitted we conclude that the amount included in the income of x under sec_951 as x’s pro_rata share of the x cfcs’ subpart_f plr-137583-10 income under sec_954 and c will be treated as qualifying_income for purposes of sec_851 and sec_7704 without regard to whether or the extent to which the x cfcs make distributions to x during the taxable_year except as expressly provided herein no opinion is expressed or implied concerning the federal_income_tax consequences of the facts described above under any other provision of the code this letter_ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely charlotte chyr senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
